DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balardeta (20110098924) in view of Lablans (20140267775) or Terre (20160074724).
Referring to claim 1, Balardeta shows a system for determining a range estimate to a target comprising: 
a rangefinder including (see paragraph 12): 
a transmitter operable to emit one or more pulses towards the target (see paragraph 38 also see figure 1A Ref 13), and a receiver operable to receive reflections of the one or more pulses (see paragraph 38 note the laser receiver Ref 32 also shown in figure 12 Ref 32); 
a camera (see figure 1A Ref 15); 
a display (see figure 1A Ref 18); 
and at least one processor (see figure 1A Ref 12) operable to: acquire an image from the camera (see figure 14 note the camera image ), identify a target flagstick within the image acquired from the camera (see figure 14 note the Hi-Res display of the flagstick also see paragraph 69 note that the Hi-Res display is sued to easily aim the laser component at the flagstick), calculate a range estimate to the target flagstick using the rangefinder (see paragraph 69 note the laser component is used for determining distance from the device to the flagstick), and display, on the display, a representation of the range estimate of the target flagstick (see note the distance information as well as an aerial image is transferred to the display, also see figure 11 note the distance information is displayed).  
However Balardeta fails to show that the processor further present information on the display compensating for an angular bias between the rangefinder and the target flagstick.
Lablans shows a similar device that includes determining the range and position to a remote target that includes a processor configured to present information on the display compensating for an angular basis between the rangefinder and the target (see figure 48 note the filled in arrows directing the user to move the device to allow the target object also see paragraph 248-251).  It would have been obvious to include the information on the display compensating for an angular basis because this allows the user to find the target when the target object fails to fall within the initial field-of-view of the camera.  
Referring to claim 1 as well Terre shows a similar device that includes determining the range and position to a remote target that includes a processor configured to present information on the display compensating for an angular basis between the rangefinder and the target (see figure 20 Ref 2014 also see paragraph 291).  It would have been obvious to include the information on the display compensating for an angular basis because this allows the user to find the target when the target object is centered on the projection line of the laser as taught by Terre in paragraph 291.  

Referring to claim 2, the combination of Balardeta and Terre shows the processor is further operable to control the display to superimpose information over the image acquired from the camera (see figure 20 also see paragraph 285-287).  It would have been obvious to include the superimposed information as shown by Lablans because this allows the user to have the field of view of the camera as well as instructions on how to move the camera to allow the laser to be centered on the flagstick.
Referring to claim 3, the combination of Balardeta and Terre render obvious the processor is configured to control the display to superimpose a flag icon over the target flagstick within the image acquired from the camera (see figure 20 Ref 2016).  While Terre fails to specifically show a flag icon, Terre shows an icon that identifies a flagstick and it would have been obvious to one of ordinary skill in the art to include a flag icon because this is merely a simple design choice and would add no new or unexpected results.  
Referring to claim 4, Balardeta shows a communications module operable to obtain a geographic location of the system, and a memory unit storing cartographic data, wherein the processor is operable to estimate the relative location of the target flagstick using the geographic location of the system and the stored cartographic data (see figure 1a Ref 14 note the GPS component also see paragraph 49 and 52).
Referring to claim 5, the combination of Balardeta and Lablans shows including an orientation determining component for sensing an orientation of the system, and wherein the at least one processor includes an aiming mode for assisting a user in aiming the rangefinder at the target flagstick based on the orientation of the system and the geographic location of the system (see paragraph 4 and paragraph 64 note the compass and gyroscope).  It would have been obvious to include the sensor for orientation of the system because this allows the device to find the target object when the target object is outside the field of view of the camera.  
Referring to claim 6, Lablans shows the orientation determining component is selected from the group consisting of an inclinometer, a compass heading sensor, a gyroscope, and an accelerometer (see paragraph 64).
Referring to claim 7, Balardeta shows the communications module is a GPS receiver (see figure 1A Ref 14).
Referring to claim 8, Balardeta shows a housing to integrate the rangefinder, camera, display, and processor (see 2a-2e).
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balardeta (20110098924) in view of Lablans (20140267775).
Referring to claim 9, Balardeta shows a system for determining a range estimate to a target comprising:
a rangefinder including (see paragraph 12):
a transmitter operable to emit one or more pulses towards the target, and a receiver operable to receive reflections of the one or more pulses (see figure 1A Ref 13 also see paragraph 38);
a camera (see figure 1A Ref 15);
a communications module operable to obtain a geographic location of the system (see figure 1A Ref 14);
a memory unit storing cartographic data (see figure 1A Ref 20 also see paragraph 49-52);
a display (see figure 1A Ref 18); and
at least one processor (see figure 1A Ref 12)operable to:
acquire an image from the camera (see figure 14 note the image from the camera also see paragraph 69),
utilize the geographic location of the system, the stored cartographic data, and the sensed orientation to generate target assistance information (see figure 14 note the areal image also see paragraph 69),
control the display to present the generated target assistance information (see the aerial image that is displayed with the flagstick Ref 90 and the location of the golfer Ref 70),
identify a target flagstick within the image acquired from the camera (see the Hi-Res display of the flag stick allowing alignment of the flagstick as shown in figure 14),
calculate a range estimate to the target flagstick using the rangefinder (see paragraph 69), and
superimpose, on the display, a representation of the range estimate of the target flagstick over the image acquired from the camera (see paragraph 69 also see figure 11).

However Balardeta fails to show an orientation determining component configured to sense an orientation of the system;
present information on the display compensating for an angular bias between the rangefinder and the target flagstick. 
Lablans shows including an orientation determining component for sensing an orientation of the system, and wherein the at least one processor includes an aiming mode for assisting a user in aiming the rangefinder at the target flagstick based on the orientation of the system and the geographic location of the system (see paragraph 4 and paragraph 64 note the compass and gyroscope).  It would have been obvious to include the sensor for orientation of the system because this allows the device to find the target object when the target object is outside the field of view of the camera.  
Lablans shows a similar device that includes determining the range and position to a remote target that includes a processor configured to present information on the display compensating for an angular basis between the rangefinder and the target (see figure 48 note the filled in arrows directing the user to move the device to allow the target object also see paragraph 248-251).  It would have been obvious to include the information on the display compensating for an angular basis because this allows the user to find the target when the target object fails to fall within the initial field-of-view of the camera.
Referring to claim 10, the combination of Balardeta and Lablans shows the target assistance information includes a target assist icon (see figure 48 note the darkened arrows shown in figure 48 Ref 4801-4803 also see paragraph 248-251).
Referring to claim 11, the combination of Balardeta and Lablans shows the target assistance information indicates a relative direction a user should turn to view the target flagstick on the display (see figure 48 and paragraph 248-251). 
Referring to claim 12, the combination of Baladeta and Lablans renders obvious the processor is configured to control the display to superimpose a flag icon over the target flagstick within the image acquired from the camera (note the object and window superimposed on the image shown in figure 48). It would have been obvious use a flag because this is merely a design choice and adds no new or unexpected results.  
Referring to claim 13, Lablans shows the orientation determining component is selected from the group consisting of an inclinometer, a compass heading sensor, a gyroscope, and an accelerometer (see paragraph 64).
Referring to claim 14, Baladeta shows the communications module is a GPS receiver (see figure 1A Ref 14).
Referring to claim 15, Baladeta shows including a housing to integrate the rangefinder, camera, display, and processor (see figure 2a-2e).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645